Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 1 of 50




    EXHIBIT J
     Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 2 of 50
                                                                           1




 1                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
 2

 3
        IN RE: ZOFRAN (Ondansetron)             ) MDL No. 15-02657-FDS
 4      PRODUCTS LIABILITY LITIGATION           )
                                                )
 5                                              )
                                                )
 6                                              )
                                                )
 7                                              )
                                                )
 8

 9
        BEFORE:    THE HONORABLE F. DENNIS SAYLOR, IV
10

11                                      HEARING

12

13
                    John Joseph Moakley United States Courthouse
14                                 Courtroom No. 2
                                  1 Courthouse Way
15                                Boston, MA 02210

16
                                    December 7, 2018
17                                     11:30 a.m.

18

19

20

21

22

23                         Valerie A. O'Hara, FCRR, RPR
                               Official Court Reporter
24                  John Joseph Moakley United States Courthouse
                             1 Courthouse Way, Room 3204
25                                Boston, MA 02210
                              E-mail: vaohara@gmail.com
     Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 3 of 50
                                                                           2




 1      APPEARANCES VIA TELEPHONE:

 2      For The Plaintiffs:

 3           Pogust, Braslow & Millrood, LLC, by TOBIAS MILLROOD, ESQ.,
        161 Washington Street, Suite 1520, Eight Tower Building,
 4      Conshokocken, Pennsylvania 19428;

 5           Jenner Law, by, ROBERT K. JENNER, ESQ., 1829 Reisterstown
        Road, Suite 350, Baltimore, Maryland 21208;
 6
             Hausfeld, by STEVEN B. ROTMAN, ESQ.,
 7      1700 K Street, NW, Suite 650, Washington, D.C. 20006;

 8      For the Defendant:

 9           Shook, Hardy & Bacon LLP, by JENNIFER M. STEVENSON,
        ATTORNEY, and JENNIFER STONECIPHER HILL, ATTORNEY, 2555 Grand
10      Boulevard, Kansas City, Missouri 64108.

11           Phillips Lytle LLP, by THOMAS J. SHEEHAN, ESQ.,
        125 Main Street, Buffalo, NY 14203.
12

13
        NUMEROUS OTHER COUNSEL APPEARING TELEPHONICALLY
14

15

16

17

18

19

20

21

22

23

24

25
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 4 of 50
                                                                                          3




           1                                    PROCEEDINGS

           2                 THE CLERK:     All rise.    Thank you.   Please be seated.

           3      Court is now in session in the matter of In Re:          Zofran,

           4      Civil Action Number 15-02657.

           5                 Would counsel please identify themselves for the

           6      record.

           7                 MR. MILLROOD:     Good morning, your Honor, Tobi Millrood

           8      for the plaintiffs.

           9                 MR. JENNER:     Good morning, your Honor, Rob Jenner for

11:31AM   10      the plaintiffs.

          11                 THE COURT:     Good morning.

          12                 MR. ROTMAN:     Steve Rotman for plaintiffs.

          13                 THE COURT:     Good morning.

          14                 MS. HILL:    Good morning, your Honor, this is

          15      Jennifer Hill for GSK.

          16                 MS. STEVENSON:    Good morning, your Honor, this is

          17      Jennifer Stevenson for GSK.

          18                 THE COURT:     Good morning.

          19                 MR. SHAHEEN:    Good morning, your Honor, this is

11:32AM   20      Tom Sheehan for GSK.

          21                 THE COURT:     All right.    Good morning.   This is a

          22      hearing on I think two motions, two issues anyway.          All counsel

          23      are appearing by telephone.       Please take care to identify

          24      yourself by name if I haven't called on you by name so we can

          25      keep track of all of you.       I don't know if there's a logical
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 5 of 50
                                                                                       4




           1      order to the two motions or not, but unless the parties have a

           2      different view, why don't I start with GSK's motion for leave

           3      to reopen the deposition of Dr. Louik.

           4                 MS. HILL:    Yes.   Thank you, your Honor, this is

           5      Jennifer Hill.     We appreciate the Court's time again to hear

           6      this motion.     It is a very important issue.      Our motion for

           7      leave makes two requests.       First, we've asked for leave to

           8      reopen the deposition of plaintiffs' expert, Carol Louik, and

           9      we've also asked the Court for a temporary pause on the Daubert

11:33AM   10      briefing to allow that deposition to occur.

          11                 Your Honor, as the Court knows, the parties and the

          12      Court have put a significant amount of effort and time into the

          13      litigation to get it through to this point, and now that we're

          14      here, we do want to make sure that we are able to make the

          15      arguments that we need to on our Daubert motions, and we want

          16      to make sure that we have the discovery that we think is

          17      necessary to make those motions.

          18                 And so as to our request to reopen the deposition of

          19      Dr. Louik, there are really two series of events that have kind

11:33AM   20      of brought us to where we are now, and the first, I think most

          21      significantly is the recent publication and also the

          22      plaintiffs' expert's reliance on a new study that was published

          23      by Dr. Zambelli-Weiner and Dr. Kirby and others.

          24                 So when Dr. Louik was deposed on October 18th, the

          25      study was only available as an abstract and in a poster
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 6 of 50
                                                                                         5




           1      presentation.     Dr. Louik was questioned about the information

           2      that was available at the time, and her answers in her

           3      deposition really reflect the limited nature of the information

           4      that was in the abstract and the poster.

           5                 For example, she testified that she had to make

           6      certain inferences about information that the authors may have

           7      had on confounding factors.       That information wasn't present in

           8      the text of the abstract.       She had to -- she testified that she

           9      had to make certain presumptions because the information in the

11:34AM   10      abstract and the poster was limited.        She specifically said

          11      that she had a lot of problems with this abstract.

          12                 Then about a week and a half after Dr. Louik's

          13      deposition, the study was published in full, and when the study

          14      was published in full, it came out, it was 26 pages.           It

          15      included a lot more information than about the three pages that

          16      we had available at the time of Dr. Louik's deposition and at

          17      the time her report was drafted.

          18                 For example, your Honor, there's a table in the

          19      published version, Table 1.       It's new.   It provides certain

11:35AM   20      base line characteristics of women in the study, and that was

          21      not available in the abstract or the poster.         There's certain

          22      additional information about how certain defects were

          23      categorized that wasn't available previously.

          24                 So then after her deposition on November 12th,

          25      Dr. Louik issued a short supplemental report saying that she
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 7 of 50
                                                                                        6




           1      had now reviewed the study and she had tested that her opinions

           2      were unchanged, but, most importantly, she did not provide any

           3      insight into her review of the data or a draft or how it

           4      addressed the concerns that she had and that she expressed at

           5      her deposition.

           6                 So we filed this motion on November 26th, but even

           7      since then, your Honor, things have not stopped shifting.          Just

           8      on Wednesday, for example, three other experts for the

           9      plaintiff served supplemental reliance lists also claiming to

11:36AM   10      have now reviewed this newly published study, and, your Honor,

          11      the plaintiffs would have this Court believe that this

          12      published study is just another version of the same information

          13      and that it's just one more study in the body of literature,

          14      but that is really not a fair characterization.

          15                 The truth is that the plaintiffs will undoubtedly

          16      spend another key study for their experts.         It is really the

          17      only second study that's published in full to find an

          18      association with certain defects, and that's really important

          19      because as a very basic matter, consistent and replicated

11:37AM   20      studies are essential to show even an association between an

          21      exposure and an outcome, and without the study, the plaintiffs'

          22      experts could not do so, they could not point to high quality

          23      epidemiology studies that even get beyond that first hurdle as

          24      to septal defects, and so now based on everything that has

          25      transpired in these past few weeks, all of the science points
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 8 of 50
                                                                                     7




           1      to the plaintiffs being prepared to use this as this study, a

           2      study that they presumably funded to fill this gap in their

           3      proof, and Dr. Louik has considered it.

           4                 She appears to be prepared to rely on it for her

           5      opinion, and so just in fairness, we should have an opportunity

           6      to ask her about it and ask about her review of the study.

           7                 Now, what the plaintiffs truly believe, as they said

           8      in their opposition brief, that the abstract and the poster

           9      contained the relevant information, and if they're prepared to

11:38AM   10      stand on that abstract and the poster and withdraw their

          11      reliance on the published version of the study, then we can

          12      gladly move forward based on the information that was available

          13      before the study's publication and based on Dr. Louik's

          14      testimony as to the abstract.

          15                 But if they're not willing to commit to withdrawing

          16      their reliance on the published version of the study, then,

          17      your Honor, that tells you exactly what you need to know about

          18      how they view the study.

          19                 Now, plaintiffs have suggested that there's no reason

11:38AM   20      to reopen her deposition because her opinions were not changed

          21      and because their supplemental report was short, but that

          22      really misses the point because even if her opinions were

          23      unchanged, we're still entitled to know why and how she

          24      evaluated the new study, which undoubtedly provides more

          25      information about what happened without what the authors did,
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 9 of 50
                                                                                      8




           1      and so plaintiffs point to the number of questions that counsel

           2      asked and the number of pages of her deposition that was

           3      devoted to this particular abstract and poster, but, again,

           4      that misses the point.

           5                 You have to look at the substance of what Dr. Louik

           6      said in response to this question.        She repeatedly acknowledged

           7      that there was limited information available and that she had

           8      to make certain inferences, and she had to make certain

           9      presumptions about what the authors may have had at their

11:39AM   10      disposal, and now I have no doubt that if we cite this

          11      testimony from Dr. Louik in our Daubert briefs, plaintiffs'

          12      very first response will be, "Oh, well, the new published

          13      version cures all of those defects and now we've got the

          14      information we need," and so we'd be left not knowing how

          15      Dr. Louik actually evaluated the new information.

          16                 The second issue that kind of brings us to this point,

          17      your Honor, is the facts that have been evolving over the past

          18      few weeks since Dr. Louik's deposition relating to Dr. Buring's

          19      involvement and the process by which Dr. Louik's report was

11:40AM   20      created.

          21                 Now, we're not here to ask the Court to cast any

          22      judgment on what Dr. Louik and Dr. Buring did to create this

          23      report, but suffice it to say that the information that was

          24      conveyed at her deposition on October 18th has turned out at

          25      the very least to be incomplete.
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 10 of 50
                                                                                           9




           1                  There were, in fact, nine pages of the causation

           2       methodology that we learned did not come from Dr. Louik, and

           3       this is really important at this stage and for Daubert motions

           4       because it gets to the heart of the questions for the Court on

           5       Daubert.

           6                  Dr. Buring defined how to establish causation in

           7       Dr. Louik's report, and that was exactly Dr. Louik's role or

           8       charge in preparing that report and offering those opinions,

           9       and we now know that the author of that section, Dr. Buring, is

11:41AM   10       not aligned with Dr. Louik's application of that methodology,

          11       and actually Dr. Buring's views on how to make certain

          12       assessments is really at odds with what Dr. Louik actually did,

          13       and we need the opportunity to ask Dr. Louik about that and

          14       explore why she didn't apply Dr. Louik's methodology reliably

          15       and as Dr. Buring had intended it to be.

          16                  Now, plaintiffs' counsel in their brief, they tried to

          17       shift the blame, and they tried to blame GSK's counsel for

          18       maybe not asking the right questions at Dr. Louik's deposition,

          19       and, your Honor, I think the deposition transcript speaks for

11:41AM   20       itself, and I know plaintiffs attached that in full to their

          21       papers.

          22                  I disagree with that characterization.       Really at the

          23       heart of this is the fact that Dr. Louik was fundamentally not

          24       honest, and we saw that because she issued an errata sheet

          25       after her deposition correcting her story, and the story did
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 11 of 50
                                                                                           10




           1       not stop changing then, but even putting all of that aside, I

           2       think an important factor to remember is that the rules provide

           3       a presumptive limit of seven hours for a deposition, but that's

           4       not a hard and fast rule.

           5                 In certain situations, it should be adjusted, and here

           6       at Dr. Louik's deposition, counsel used a full seven hours of

           7       her deposition time.     Dr. Buring's name didn't even come up

           8       until around 6:30 p.m., when there was very little, if any,

           9       time left to explore that new revelation, and, your Honor, in

11:43AM   10       certain situations, and we think this is one of them, the

          11       presumptive limit should be adjusted, and that's especially

          12       true when you are dealing with experts who are paid to be

          13       involved in the litigation and you offer wide-ranging opinions

          14       often on voluminous data, and that's exactly what we have here.

          15                 So, your Honor, in light of the recent publication of

          16       the Zambelli-Weiner, Kirby study, the increments of all of

          17       Dr. Louik's report, we believe that a targeted deposition is

          18       appropriate in this situation, and we'd ask the Court to grant

          19       leave on that point.

11:43AM   20                 THE COURT:    Let me ask two questions.

          21                 MS. HILL:    I could go on.    This also relates to the

          22       overall schedule for Daubert briefs, and I would say we fully

          23       recognize the need to keep this litigation progressing.            We

          24       thought really long and hard about whether we could press

          25       forward with briefing despite all of these issues with
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 12 of 50
                                                                                       11




           1       Dr. Louik's opinion, and after really careful consideration, we

           2       don't believe that it is possible to move forward under these

           3       circumstances until we get some more information from

           4       Dr. Louik, and we believe that this adjustment to the schedule

           5       is necessary.

           6                 As I mentioned, the plaintiffs are really poised to

           7       hold this Zambelli-Weiner, Kirby study up as really a key study

           8       to support their claims.      It's going to be these studies that

           9       their experts will use to try to demonstrate replicated results

11:44AM   10       for septal defects, which they otherwise did not have, so

          11       without the study, Dr. Louik can't really even get the very

          12       basic hurdles of establishing causation, and this is really

          13       important in the context of our Daubert briefs, not just for

          14       Dr. Louik but for all of their experts because all of their

          15       experts, several of their experts have expressed their reliance

          16       on Dr. Louik's opinion of epidemiology.

          17                 We also considered whether we could address the issue

          18       with supplemental briefs, whether we could keep the schedule

          19       and file supplemental briefs as we get additional information

11:45AM   20       from Dr. Louik, but the problem, your Honor, that we're facing

          21       there is that if we cite testimony from their experts relating

          22       to the limitations of the abstract or poster, plaintiffs' first

          23       response will be that all of the shortcomings are cured with

          24       the publication, so we'd be really left in an impossible

          25       situation, and all of this has really been compounded just
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 13 of 50
                                                                                          12




           1       Wednesday when three other of their experts or supplemental

           2       reliance lists also stating their reliance on the study, so

           3       plaintiffs' experts' opinions have really continued to shift in

           4       the past few weeks, even in the past few days, and we've been

           5       left trying to scramble to make adjustments with their opinions

           6       that have not -- that we expected really to have a fair

           7       understanding of weeks ago before these motions were said to be

           8       filed, and in their brief, your Honor, plaintiffs say that

           9       science is always moving forward, and I agree with that, but we

11:46AM   10       wouldn't be here if this is the tenth study saying the same

          11       thing.

          12                 It would certainly be ideal if all of the facts were

          13       static before schedules were set, but that's unfortunately not

          14       the case, and it hasn't been the situation here.         Litigation

          15       really doesn't happen in a vacuum, and we're just here to ask

          16       the Court to make an appropriate adjustment to the schedule to

          17       account for these real world developments.

          18                 THE COURT:    I have two questions.      The first is does

          19       the defense anticipate that there would be live expert

11:47AM   20       testimony at the Daubert hearing or do you expect it will be

          21       done on the papers?

          22                 MS. HILL:    That is a good question, your Honor, and we

          23       would like to have some discussions with plaintiffs' counsel

          24       about how exactly Daubert hearings would be conducted, but we

          25       do think that live testimony, at least to some extent, would be
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 14 of 50
                                                                                        13




           1       appropriate.

           2                 THE COURT:    Because wouldn't that provide effectively

           3       an opportunity to cross-examine an expert on this very topic

           4       without the need for a deposition?       In other words, wouldn't

           5       that give an opportunity for any of these issues to be explored

           6       with any of the experts?

           7                 MS. HILL:    Sure, your Honor.     It really goes to the

           8       substance of the motions that we need to file and what our

           9       arguments are going to be before we even get to the hearing.

11:48AM   10       There could be some issues that are similar that we would want

          11       to explore at a hearing, issues that are similar to ones that

          12       we may need to cover in a supplemental deposition, but until we

          13       are able to discover the facts, it's really difficult to set

          14       our argument in a motion, and so we'd just like the opportunity

          15       to understand, you know, what Dr. Louik's view of this

          16       particular study, and, you know, to have information about how

          17       her report was drafted and how her opinion was developed so

          18       that we could even set out our argument in our motion papers.

          19                 THE COURT:    My second question, which is not

11:48AM   20       unrelated, is do you expect to have an expert report by

          21       supplement or otherwise that attacks the Zambelli-Weiner study

          22       in other words, that criticizes --

          23                 MS. HILL:    That is something that, you know, at this

          24       point I will be perfectly frank, we don't have something

          25       planned, but we also still need information about the study.
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 15 of 50
                                                                                          14




           1       We would like to know how Dr. Louik evaluated the data.            There

           2       are a lot of questions that the study presents, and so that is

           3       kind of what is instigating our separate deposition request of

           4       Dr. Zambelli-Weiner and Dr. Kirby.       You know, depending on what

           5       we learn there, that might be appropriate, but at this time,

           6       it's not something that we anticipate.

           7                  THE COURT:   Okay.   Who's going to respond for the

           8       plaintiffs?

           9                  MR. MILLROOD:    Thank you, your Honor, this is

11:49AM   10       Tobi Millrood.    Thanks for hearing us by telephone this

          11       morning.   I'm going to address GSK's motion today, but I do

          12       want to point out that Mr. Rotman, who is on the line, defended

          13       Dr. Louik's deposition and appeared at Dr. Buring's deposition,

          14       and should the Court have specific questions relating to

          15       anything that occurred at those depositions or the reports that

          16       I can't answer, he's available for the Court.

          17                  Let me first say based on how GSK closed their

          18       argument that I have to confess that this really feels like a

          19       rope-a-dope to the scheduling.       You know, your Honor, we

11:50AM   20       appeared before you last week, and it was our impression, which

          21       we argued that we should not delay the Daubert schedule, and as

          22       I understood at that point in time, this was only going to

          23       delay it by six days and that GSK asked for Monday, the 10th,

          24       instead of Tuesday, the 4th, and I did scratch my head at that

          25       point in time thinking to myself, well, that's strange, but if
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 16 of 50
                                                                                      15




           1       that's what they're prepared to do with the argument on the

           2       7th, even if they were to prevail, that's what we got to stick

           3       with, and I really don't think that is appropriate for them to

           4       now come in, having appeared before this Court last week, and

           5       now say we want to revise the schedule once again and delay it

           6       because now it doesn't seem like it's just a small little delay

           7       of six days.

           8                  But, nevertheless, we don't think that's the right

           9       thing necessary anyway because we don't think this motion

11:51AM   10       should be granted.     Simply put, GSK has not met the threshold

          11       under the rules that would allow a second deposition of

          12       Dr. Louik, and as even GSK acknowledges in their papers,

          13       Rule 26 permits your Honor to restrict or prohibit discovery

          14       when it is unreasonably cumulative or duplicative or could be

          15       obtained in a less burdensome way.

          16                  GSK has already had two bites of the apple relating to

          17       the opinions and report of plaintiffs' epidemiology expert,

          18       Dr. Carol Louik, and there is no new information that would

          19       permit GSK even more time with Dr. Louik than the ten and a

11:51AM   20       half hours they already spent with her on October 18th.

          21                  GSK has failed to point out new opinions or new facts

          22       that would justify a deposition, so what does GSK allude to as

          23       being "new" that would require this deposition?         So they

          24       identify these two areas that they claim would be new areas of

          25       inquiry.
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 17 of 50
                                                                                      16




           1                  First, they cite to the peer-reviewed published

           2       article by authors Drs. Zambelli-Weiner and Kirby, and, second,

           3       they say that they need to reconcile the testimony of Dr. Louik

           4       and Dr. Buring, a colleague who assisted Dr. Louik on a basic

           5       background section relating to Reproductive Toxicology in

           6       Dr. Louik's report.

           7                  However, neither one of those two areas relate to new

           8       opinions or new information that would allow GSK a third bite

           9       at the apple.     Indeed, we think, your Honor, upon closer

11:52AM   10       examination, a request for a re-deposition of Dr. Louik is near

          11       pretext for a way to abuse, embarrass and annoy Dr. Louik in

          12       the hopes that this formidable expert will disappear from the

          13       case and not threaten GSK's defense on causation, but the law

          14       is clear that Judges should not hesitate to exercise control

          15       over the discovery process to prevent that kind of annoyance,

          16       embarrassment and impression.

          17                  So let me take each of the two issues that Ms. Hill

          18       raised.    First, the published study from Drs. Zambelli-Weiner

          19       and Dr. Kirby.    The literature is replete with articles

11:53AM   20       relating to birth defect causation, and this one in particular

          21       is one of the articles relating to Zofran causing certain birth

          22       defects.    GSK doesn't like the conclusion it reaches because it

          23       hurts its case.

          24                  This is not a new study, as Ms. Hill repeatedly called

          25       it.   GSK has known about the findings for many months, since
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 18 of 50
                                                                                         17




           1       the publication of the abstract and poster earlier this year,

           2       and GSK has known about Dr. Louik's use about the study, which

           3       belies in her report, and as GSK questioned Dr. Louik for

           4       nearly 100 questions covering 10 percent of her October 18th

           5       deposition, there is little that they haven't covered with

           6       Dr. Louik on this, and so what "new" has happened since all of

           7       that?

           8                  Well, Dr. Louik told GSK in a November 11th supplement

           9       that with the study out, her opinions are unchanged.          She's

11:54AM   10       reviewed it, and her opinions are unchanged.

          11                  Now, as we pointed out in our papers, your Honor, the

          12       published study does not differ much at all from the abstract.

          13       Why?    Because this abstract poster that we presented earlier

          14       this year was not a typical abridged abstract.

          15                  As we pointed out in our papers, it contained all the

          16       salient information relating to causation.         We pointed to 15

          17       different pieces of information in the abstract poster in our

          18       response brief.

          19                  So, of course, we were expecting in GSK's reply that

11:54AM   20       they would somehow point out where there is a difference

          21       between the abstract poster and the published study, and they

          22       didn't.   Why?    Because there is none.     This morning there is

          23       this reference that there's a table, which they find

          24       characteristic in how events are categorized, but the bottom

          25       line is there is no differences between the abstract poster
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 19 of 50
                                                                                         18




           1       that would relate to Dr. Louik's opinions.

           2                 She says her opinions are unchanged.        It would seem

           3       obvious that given GSK's claim to emergent need to re-depose

           4       Dr. Louik over this article that they would rush to point out

           5       how much new and additional information appears in the study in

           6       either of their opening or reply brief.        They haven't done so

           7       because they can't, and because they can't, they have not met

           8       their burden to re-depose Dr. Louik on that issue.

           9                 Second, the issue relating to a need to re-depose

11:55AM   10       Dr. Louik about her involvement with Dr. Buring, your Honor,

          11       let me just say that this is really a "she said, she said"

          12       contrived controversy drummed up by GSK as a basis to come in

          13       and harass Dr. Louik.

          14                 What we have here is Dr. Louik said X about

          15       Dr. Buring's involvement.      GSK sought and received permission

          16       to then depose Dr. Buring.      Dr. Buring said why about

          17       Dr. Buring's involvement?      We think that they are entirely

          18       consistent.     GSK doesn't.   GSK thinks that there is a need to

          19       reconcile X and Y, but that's not a basis for a re-deposition.

11:56AM   20       All GSK wants to do is march back in to Dr. Louik trying to

          21       grab a gotcha moment to claim Dr. Buring said something

          22       different than you, Dr. Louik, so now what do you have to say

          23       for yourself?

          24                 Well, the time for that is trial, and GSK knows it.

          25       There's absolutely no basis for re-deposition.         If that were
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 20 of 50
                                                                                           19




           1       the case, we would be returning back to numerous witnesses in

           2       this case, both fact and expert, whose testimony was

           3       subsequently contradicted by others.

           4                   GSK now has everything on Dr. Buring.      They have

           5       Dr. Louik's testimony, including her errata sheet.          They have

           6       Dr. Buring's testimony and produced documents.         There is

           7       nothing new to provide them other than an opportunity to

           8       impeach and harass on that issue.

           9                   I want to say a few more logistical things about any

11:57AM   10       order that might permit a re-deposition of Dr. Louik, which we

          11       oppose strenuously.     First, if the standard for granting a

          12       re-deposition is an expert saying I've read the posh literature

          13       and my opinions are unchanged, then we are entering into what

          14       could be a bottomless pit.

          15                   Yes, even in its reply, GSK referenced the

          16       supplemental reliance list of Dr. Ra-id Abdulla and Sadler.

          17       Yes, those three experts keeping up to date with relevant

          18       literature on Zofran causation read new literature, six or

          19       seven pieces, not just Zambelli-Weiner, but they cited to six

11:58AM   20       or seven pieces in their supplemental reliance list, and, yes,

          21       they want GSK to know they read it and it doesn't change their

          22       opinions.

          23                   If you permit a re-deposition of Dr. Louik on the

          24       grounds she said she read a new study and her opinions are

          25       unchanged, why would GSK then get to re-depose each three
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 21 of 50
                                                                                      20




           1       experts about the literature they cite to, and where would the

           2       end be?

           3                 Second, if GSK is permitted to re-depose Dr. Louik

           4       regarding the published study of Zambelli-Weiner and Kirby,

           5       then we would request it may be clear, it be made clear in the

           6       order that if GSK's experts would like to rely on or testify or

           7       refute that study in the future, then they must be re-deposed,

           8       and if they claim they will not rely or reference it at trial

           9       such that they do not need to be re-deposed, then they are

11:58AM   10       precluded from discussing the study at trial.

          11                 Third, and, finally, if your Honor does believe that

          12       GSK has met the high burden for re-deposition, then we would

          13       ask it be narrowly restricted to place length, scope and

          14       penalty for failing to comply.

          15                 First, because of GSK's countless conduct in the Louik

          16       and Buring deposition and their intent to harass these

          17       witnesses, we believe it would be appropriate for the

          18       deposition to take place before either Judge Dein or your

          19       Honor.

11:59AM   20                 Second, we believe the length should be limited to one

          21       hour.

          22                 Third, we believe the scope of the deposition must be

          23       limited to any new information in the published study that

          24       wasn't in the abstract with no questioning relating to

          25       Dr. Buring.
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 22 of 50
                                                                                        21




           1                 And, finally, if GSK pursues areas of inquiry outside

           2       of that scope, it will be subject to sanctions.         We believe

           3       that with the request for re-deposition, GSK is asking this

           4       Court to start down a perilous path of endless and unnecessary

           5       re-deposition and discovery, and we believe the rules and cases

           6       interpreting the Rule 26 gives your Honor the discretion to

           7       shut this down.     We ask that you do that and deny GSK's motion.

           8                 THE COURT:    Okay.    Thank you.   I understand the

           9       issues.   I want to put that on hold for the moment and turn to

12:00PM   10       plaintiffs' motion for a protective order concerning the

          11       depositions of Drs. Zambelli-Weiner and Kirby, so who's going

          12       to take the lead on that for the plaintiff?         Is that yours,

          13       Mr. Jenner?

          14                 MR. ROTMAN:    Your Honor, this is Steve Rotman.

          15                 THE COURT:    Steve Rotman.

          16                 MR. ROTMAN:    On that motion, we received last night

          17       the opposition from GSK and would like to submit a reply brief,

          18       which we can do rather quickly if the Court wants to set a

          19       deadline for early next week.

12:01PM   20                 THE COURT:    Why don't you take a shot at it.       I think

          21       I'd like to try to resolve it now, but let me hear the

          22       argument, and then if you want to point out to me some way in

          23       which you think it's not fair and you need a further

          24       opportunity, I'll hear you.

          25                 MR. ROTMAN:    Okay.    So the request for an opportunity
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 23 of 50
                                                                                      22




           1       for a reply brief is based on the information that GSK included

           2       in their brief last night that identifies areas of the Weiner

           3       study that they say are suggestive of litigation-driven

           4       science.

           5                  Specifically they refer to the fact that there's a

           6       certain group of people that were administered the medication

           7       through physicians or hospitals and that there's something

           8       wrong with using that group, which we would like to address in

           9       a reply brief because there is nothing wrong with that, and, in

12:02PM   10       fact, there is good argument for it in a more reliable way, and

          11       that's documented in the medical literature, and they also make

          12       a reference to the words "a priori" and how what they're

          13       claiming what was done in the study was not consistent with

          14       what had been already considered in prior studies.

          15                  So we would address that in a reply brief, but our

          16       position on the protective order, you know, again, we didn't

          17       know that was up for today, but if the Court wants to hear it,

          18       I would just say we wrote in our moving papers that they have

          19       known about this study since the spring, they have known about

12:03PM   20       plaintiffs' experts' reliance on the study as an abstract in

          21       poster since July, and the information in the July disclosure

          22       as well as in the earlier spring poster includes the disclosure

          23       of the financial role of plaintiffs as well as a manufacturer

          24       of Zofran, so they've known about that issue for many, many

          25       months.
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 24 of 50
                                                                                             23




           1                 That is not a new issue with the publication, and as

           2       we stated in connection with the argument that we just

           3       completed on the emergency motion, the information in the

           4       published paper is remarkably identical to the information in

           5       the previously known abstract and poster.

           6                 We remind the Court that we have addressed this issue

           7       to some extent on November 14th at the status conference, and

           8       your Honor had comments about guidelines for how the Court was

           9       thinking about the issue.

12:04PM   10                 The Court seemed open to the idea of a deposition

          11       limited to the issue of what were the financial aspects but

          12       aversed to the idea of having depositions of scientists

          13       describing that as both troublesome, a little far afield and a

          14       potential for harassment of busy scientists, and so there's

          15       nothing really in what GSK has presented to the Court that

          16       would suggest a reason why the Court should change its view as

          17       to the appropriateness of having a definition of the scientists

          18       in preparing -- that were involved in one of the studies.

          19                 There were a large number of studies that experts on

12:05PM   20       both sides are relying on for their causation opinions.            This

          21       is one of them.     Why these scientists?     Because GSK considers

          22       this study to be so pivotal.

          23                 Again, there's a question of fairness that this is

          24       going to be permitted.      Why draw the line there, and why open

          25       it up for that reason?
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 25 of 50
                                                                                           24




           1                 The issue of the finances, there are other ways for

           2       the discovery to proceed.      There can be interrogatories and

           3       document requests regarding what the circumstances were, but

           4       certainly if there's going to be an oral deposition, it should

           5       be limited in time to this one issue of was there financial

           6       support and what form did it take, keeping in mind that the

           7       disclosure in the paper makes it clear that there was no

           8       outside involvement in the study designed, in the data

           9       collection, in the analysis and interpretation of the data or

12:07PM   10       in the writing of the manuscript.

          11                 Your Honor, as an officer of the Court, I will

          12       represent we did not know what that paper was going to say

          13       before GSK did.     We got it when they got it, when it was

          14       published.    We did not see it as a draft.      We did not get an

          15       opportunity to comment on it when it was a draft.          We did not

          16       have any input into what it said.       Nobody asked our views on

          17       how she should design the study, how the investigator should

          18       design the study, what they should look for and so forth.

          19                 So with that, there nevertheless isn't a disclosure as

12:07PM   20       well that "as an organization, PTI," which is the name of the

          21       consulting firm that one of the co-investigators is the founder

          22       and president of, "they report receiving funds from plaintiff

          23       law firms involved in this litigation and the manufacturer of

          24       Ondansetron," so if that's the basis for allowing discovery,

          25       let it be limited to that one issue, but our view is that --
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 26 of 50
                                                                                      25




           1       and I don't believe the Court appreciated this when the

           2       statements were made on November 14th that there not only was a

           3       disclosure of this funding by plaintiffs' law firms and a

           4       manufacturer of Ondansetron but an explicit statement about no

           5       outside involvements in anything relating to the substance of

           6       the study.

           7                  So our view is, in summary, the deposition should not

           8       proceed.     They should not proceed in relation to any questions

           9       about the substance of the study.       There should be no

12:09PM   10       requirement, that the subpoena for documents should not be

          11       allowed.     The documents that they're asking for are not limited

          12       to financial.     They're asking for literally all of the

          13       documents and raw data for the study itself.

          14                  They're looking to investigate the study, to tear it

          15       apart, to focus on it with a microscope that makes it unique

          16       when we've got over a dozen other human epidemiologic studies

          17       in this case, and we have numerous animal studies and other

          18       types of mechanism studies that this one is going to be the

          19       exception where GSK gets to put this particular study under a

12:10PM   20       microscope.

          21                  THE COURT:    All right.

          22                  MR. ROTMAN:    Your Honor, I was not expecting there

          23       would be an argument on this issue, so I may have additional

          24       things that I would add in a reply brief.

          25                  On the points about the claim in the papers filed last
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 27 of 50
                                                                                       26




           1       night about this being litigation-driven, again, going back to

           2       the disclosure that there was no plaintiff involvement or

           3       involvement from any outsiders in the substance of the design

           4       or conduct of the study, but the examples that they provide --

           5       I'll give one example.      They give this example that it was

           6       somehow inappropriate to focus on what's called the medical

           7       administration.

           8                 And so if we were allowed to submit a reply brief,

           9       your Honor, we would show the Court that it's documented in the

12:11PM   10       medical literature that it's a known problem in studies like

          11       this that women who are prescribed the medication actually

          12       don't take it in many cases.      It's often prescribed as needed

          13       so that the denominator is a larger than should be denominator,

          14       and it understates the actual risk in the study when you go by

          15       prescription data or prescription registries and you don't know

          16       whether the women actually took the medication.

          17                 These investigators said we have an opportunity to

          18       avoid that problem.     We have enough data, over 5,000 women who

          19       we know got the medication.      They were prescribed it, and they

12:12PM   20       took it because medical administration by definition means it

          21       was administered by a medical -- by medical personnel, either

          22       in a hospital or a doctor's office, so we know that they got

          23       the drug, so we know that the denominator is not artificially

          24       and incorrectly inflated, and, therefore, odd ratios, relative

          25       risk that measure the strength of the association should be
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 28 of 50
                                                                                              27




           1       more accurate, so what was done in this study to avoid a

           2       problem that was apparent in some other studies is being used

           3       by GSK as an example of something that was inappropriate or

           4       litigation-driven.

           5                 A second thing they make reference to is the language

           6       in the paper about "a priori" where they say that that must

           7       mean that the investigators were only going to look at birth

           8       defects that had already been the subject of previous studies,

           9       and that is a fact that this paper looked at those plus other

12:13PM   10       defects was somehow evidence that it wasn't "a priori."

          11                 That point also is misleading because what the

          12       investigators said in their paper was that they defined

          13       "a priori" as suggested by prior studies, including animal

          14       studies and expert opinions, so they considered a broader

          15       spectrum of science than just case controlled studies and

          16       cohort studies, and from that they concluded that there's a

          17       range of injuries that should be investigated.

          18                 Their primary analysis was oral-facial cleft and heart

          19       defects, exactly what the prior studies had looked at.             Their

12:14PM   20       secondary analysis drills down deeper and then looks at some of

          21       the subcategories of heart injuries beyond the general category

          22       because a heart defect can include let's say over a dozen more

          23       specifically-named injuries that come under the category of

          24       heart injuries.

          25                 So their arguments about "a priori" and their
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 29 of 50
                                                                                       28




           1       arguments about medical administration, which are their only

           2       two examples of what they're describing as evidence that this

           3       was litigation-driven, and which we've addressed in a reply

           4       brief, are not a justification for varying from your Honor's

           5       stated view that it's troublesome to have depositions of the

           6       scientists that were involved in the studies.

           7                 THE COURT:    Okay.

           8                 MR. ROTMAN:    That's the end of my comments on that,

           9       your Honor.

12:15PM   10                 THE COURT:    Okay.   Who's going to respond?

          11                 MS. HILL:    Thank you, your Honor.      This is

          12       Jennifer Hill, if I could just address some of those comments.

          13       First, Mr. Rotman's suggestion that, you know, reply briefing

          14       is necessary to address how some of this data was cut, you

          15       know, while he may want to provide some justification for what

          16       the study authors did here, that's really not the issue for the

          17       Court's consideration.

          18                 I think that's kind of the Court may not get into the

          19       weeds on whether certain decisions that the study authors made

12:16PM   20       were not justified by scientific literature.         The question

          21       really is whether there is good cause to issue a protective

          22       order as to these deposition notices.

          23                 Mr. Rotman suggested and Mr. Millrood did as well that

          24       GSK has known about the study for several months, had all of

          25       this data.    They suggested there's nothing new here, but there
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 30 of 50
                                                                                       29




           1       is, in fact, a lot that's new here.        You know, one of the

           2       points that Mr. Rotman just mentioned was how the study author

           3       selected certain birth defect outcomes based on expert

           4       opinions.

           5                   Now, that particular piece was not in the poster.      The

           6       poster contained no such language to suggest that the outcomes

           7       were defined or selected based on expert opinions, and that's

           8       just one of many factors that, you know, that raises a question

           9       for us and another factor that we need to talk to Dr. Louik

12:17PM   10       about.     We would like to get additional discovery to really

          11       understand how this study was, how the data was analyzed and

          12       how it came about.

          13                   The very basic point here, your Honor, that's

          14       addressed in our opposition brief is that the plaintiffs don't

          15       have standing to challenge these depositions that were issued

          16       to third parties.     The document requests were directed to third

          17       parties.    Plaintiffs don't purport to represent the deponent.

          18       They don't seem to be asserting any personal right or privilege

          19       in the information.

12:17PM   20                   That's never suggested in their moving papers, and

          21       second, your Honor, there is simply no good cause to support a

          22       protective order here.      Plaintiffs never explained how they're

          23       entitled to a protective order except to suggest that these

          24       depositions are just harassing in the abstract.

          25                   And to the extent they are trying to equate some
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 31 of 50
                                                                                           30




           1       abstract concept of harassment to actual burden, they haven't

           2       established how it is burdensome, and they haven't provided any

           3       facts to do so, and we'd also take the position that they don't

           4       have standing to assert burden on behalf of parties that they

           5       don't represent.

           6                 As we set out in our opposition paper, your Honor, we

           7       are not seeking to depose every person who ever authored a

           8       study about Zofran, but the fact of this study and this

           9       situation sets it apart from any of the other studies, and the

12:18PM   10       reason, your Honor, fundamentally at the very bottom of it is

          11       that the authors acknowledge and plaintiffs do, too, that PCI,

          12       the organization behind this study, received funding from

          13       plaintiffs' attorneys in this litigation, and we also know

          14       based on plaintiffs' counsel's prior representations to the

          15       Court that they actually provided their own work product to PCI

          16       about the study before it was accepted for publication.

          17                 And on top of that, your Honor, the lead author,

          18       Dr. Zambelli-Weiner is no stranger to litigation.          She's been

          19       retained as the plaintiffs' expert in other litigation.            As

12:19PM   20       another Court described the analysis that she offered last year

          21       in another case, the Court called it litigation-driven science,

          22       and she was precluded as serving as an expert in another case,

          23       and so when you put that background up against the information

          24       that was recently published, there are questions that we have,

          25       and maybe there are justifications for how the authors cut the
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 32 of 50
                                                                                            31




           1       data, whatever outcomes they selected.

           2                 Maybe there's some justification but the bottom line

           3       is the paper itself leaves a lot of questions, and when you

           4       view the paper against the fact that we know plaintiffs'

           5       counsel in this litigation has provided funding to that

           6       organization, the study itself identifies a potential conflict

           7       of interest, and, I, frankly, shouldn't even say it has a

           8       potential, they call it a conflict, and when you view all of

           9       those facts together, it's really clear that this particular

12:20PM   10       study is different from any of the other studies.

          11                 We think that the analysis selected in this published

          12       study are suspect, and while plaintiffs may disagree, and

          13       perhaps the study authors have some justification that is just

          14       not apparent in the report, we don't know, but we'd like to

          15       find out, and that is the reason for our deposition request,

          16       your Honor.

          17                 There have been several other Courts that have allowed

          18       discovery on third-party researchers in different situations,

          19       and when there's a financial relationship between a litigant

12:21PM   20       and a researcher that should be neutral, that appears to be

          21       neutral, that is one situation that can justify some limited

          22       discovery.

          23                 And let me just address some of the limitations that

          24       counsel has suggested on the discovery into the study.             The

          25       question raised by plaintiffs' financial dealings go beyond
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 33 of 50
                                                                                         32




           1       just the money that was exchanged between these two parties,

           2       and the scope of the depositions should follow the issues that

           3       are really in play here.      We need to be able to understand not

           4       just how much money was paid and when.        We need to be able to

           5       understand the impact of the findings on the study designed,

           6       the execution and the final report, and I appreciate

           7       Mr. Rotman's representations that they didn't influence it in

           8       any way.

           9                  We shouldn't be expected to take their word for it or

12:22PM   10       take the authors at face value when they were, in fact, paid by

          11       the plaintiffs' counsel, and we would like the opportunity just

          12       to explore how the data was analyzed and whether there was some

          13       influence, even if unintentional, and, your Honor, limiting the

          14       discovery, plaintiffs have also suggested limiting discovery on

          15       this topic just to written questions, and we think that that is

          16       also inappropriate.

          17                  First, we don't even know if that would be preferable

          18       to the witnesses that we've deposed.        The plaintiffs again

          19       don't purport to represent them, but also it wouldn't allow us

12:22PM   20       to learn the facts that we think we need.        We wouldn't be able

          21       to ask follow-up questions if we're limited to written

          22       questions, and plaintiffs really, you know, at a basic level,

          23       plaintiffs haven't demonstrated that GSK's requested method of

          24       taking this discovery is actually burdensome, so, your Honor,

          25       this is a study that's unique.
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 34 of 50
                                                                                       33




           1                 Again, it's not our intention, and it's not our action

           2       to go and depose any third-party researcher.         You know, I will

           3       also point out that plaintiffs have for their own part taken

           4       discovery on third parties, including five doctors, whose only

           5       involvement in the issues in this litigation were to sign a

           6       comment in opposition to Mr. Reichmann's citizen petition.

           7                 They found it appropriate in that situation to serve

           8       dozens of requests for production on those doctors, and so, you

           9       know, we have isolated two researchers who have the financial

12:23PM   10       connection with plaintiffs.      They've published the study that

          11       raise a number of questions.

          12                 At a minimum, there are a number of questions that we

          13       would like to explore that we feel are necessary to

          14       understanding the study, that those questions are necessary to

          15       our ability to appropriately cross-examine and impeach

          16       witnesses at trail, and so we think that discovery is

          17       appropriate, and just as to the last point, plaintiffs have

          18       made really what amounts to a threat basically to take their

          19       own deposition if GSK's depositions are permitted to proceed.

12:24PM   20                 Really discovery is not -- the discovery should be

          21       about learning facts that each side needs to present their

          22       claims and defenses.     It's not about getting back at the other

          23       side for taking one too many depositions.        It's not about

          24       trying to even the score, and really the fact that there's a

          25       suggestion that the plaintiffs would want to follow with their
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 35 of 50
                                                                                       34




           1       own discovery only comes out now.

           2                   That should tell you everything you need to know about

           3       their motivation and about their position.         This study is

           4       unique.   It presents a number of questions that haven't been

           5       answered by plaintiffs' experts regardless of what plaintiffs

           6       would suggest GSK knew about the study in the abstract form.        I

           7       mean, the facts just don't support that.

           8                   I mean, Dr. Louik in her report calls the

           9       Zambelli-Weiner abstract, she says, "In this brief abstract,

12:25PM   10       there's not enough information to understand what these

          11       differences might be and how they might relate to fetal risk,"

          12       so while there was some information available, the deposition

          13       testimony and the report demonstrate that the information that

          14       was available was limited, and plaintiffs' own experts

          15       acknowledge that.

          16                   We just need to have a fair chance to understand the

          17       study and the potential influence plaintiffs' counsel may have

          18       had on the development of that study, and so we'd ask that the

          19       Court permit this deposition to go forward.

12:26PM   20                   MR. ROTMAN:    Your Honor, if I may just have a few

          21       comments?

          22                   THE COURT:    Yes.

          23                   MR. ROTMAN:    This is Mr. Rotman again.

          24                   THE COURT:    Go ahead.

          25                   MR. ROTMAN:    So, the comment by Ms. Hill that there
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 36 of 50
                                                                                              35




           1       are certain things that were questions where there's not enough

           2       information based on the abstract that were articulated by

           3       Dr. Louik in her report.      The reality is, your Honor, Dr. Louik

           4       said that about published papers that she considered as well

           5       because the fact is that in this environment, we are talking

           6       about human epidemiology case control and cohort studies.

           7                 Any expert can look at any published paper on any

           8       study and come up with questions that are not answered by the

           9       study.   That's the definition of what the limitations are of

12:27PM   10       any observational study.

          11                 So there's questions that they can raise about the

          12       Zambelli-Weiner study.      That's not unique, your Honor.         There

          13       are questions that can be raised about any published study.

          14       Any epidemiologist worth his or her salt can look at any

          15       published study and any abstract of any study and ask questions

          16       that are not answered by the manuscript, even when it's a

          17       peer-reviewed and published paper, and the reason for that is

          18       that the journals impose word limits, and the authors are

          19       required to condense their presentation down to a certain

12:27PM   20       limited amount of words and tables, but those were not

          21       limitations imposed on the Weiner or Kirby investigators when

          22       they presented their abstract and poster, so their abstract and

          23       poster, which are attached as exhibits in our submission at the

          24       end of Dr. Louik's report, provide incredible amount of detail.

          25                 So getting back to the limitations that would be
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 37 of 50
                                                                                        36




           1       appropriate if any deposition is allowed here is limited in

           2       time, limited to one witness.       We believe it should be

           3       Dr. Weiner because she has the relationship with PTI and

           4       limited to the questions of whether plaintiffs provided

           5       financial support for the study, and if the Court thinks it's

           6       appropriate, whether plaintiffs influence in any way any aspect

           7       of this study.

           8                 And, let's see, I think there was also a question

           9       raised on this issue about the finances of the study.          I'm not

12:29PM   10       sure if Mr. Millrood has anything that he wants to address

          11       about the question of GSK's own issues with financing and

          12       influencing the science, so, Mr. Millrood, I don't know if you

          13       have in mind anything you want to add there, but that's not

          14       something that I have the information to address.

          15                 THE COURT:    Mr. Millrood.

          16                 MR. MILLROOD:     No, your Honor, only to say that as

          17       Mr. Rotman pointed out, you know, we would have -- had we

          18       replied to their response, we would have suggested to this

          19       Court that for GSK to get in a cheap shot, as they repeatedly

12:30PM   20       used in their argument today of this litigation-driven science,

          21       I would remind GSK and the Court that after 30 years of

          22       purposely not doing any studies for science for any human

          23       analysis of how Zofran could cause defects, for them to say now

          24       we have to get a deposition, after 30 years after not studying

          25       it, the fact that the experts went out and did it, we're going
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 38 of 50
                                                                                      37




           1       to call that litigation-driven science if they are related in

           2       any way to the plaintiffs, and we now need to take their

           3       deposition.

           4                 I think that has to be considered in the way in which

           5       GSK comes in with unclean hands seeking the deposition of

           6       Dr. Weiner or Dr. Kirby, and I want to underscore that if there

           7       is to be any deposition, we should not have this purposeful

           8       interruption of two scientists where you are going to try to

           9       pick them against one another, have their testimony by getting

12:31PM   10       two depositions of them and see if they parse out how they

          11       might differ with one another.

          12                 If there's going to be any deposition permitted, it

          13       should be limited to one, and if the real issue that they are

          14       concerned about is the financial relationship between

          15       Dr. Weiner and plaintiffs, then they can explore that in a

          16       limited deposition, and that should be it.

          17                 THE COURT:    All right.

          18                 MS. HILL:    Just on that point, we served notices on

          19       both Dr. Zambelli-Weiner and Dr. Kirby because we think that

12:31PM   20       both of them have important information to offer, not just

          21       Zambelli-Weiner being a lead author and apparently the one who

          22       received the money from the plaintiffs' counsel, but Dr. Kirby

          23       as well because he was involved in the actual data analysis,

          24       and that's really a critical piece of this and one where there

          25       are a lot of questions based on what was reported.
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 39 of 50
                                                                                            38




           1                 So, your Honor, we, you know, of course, the

           2       deposition, any deposition would be, you know, tailored to the

           3       facts that are important, but it's not just the money that

           4       exchanged hands, it's the actual study and how the data was

           5       analyzed and how it was reported and whether there are any

           6       influences from the money into what was actually published,

           7       your Honor, and that's all I'll say.

           8                 THE COURT:    Okay.   All right.    Let me -- I'm prepared

           9       to rule here, so let me go back to the first motion concerning

12:32PM   10       Dr. Louik.    I'm going to begin by saying this is not the trial,

          11       this is not even a Daubert hearing, this is discovery.             The

          12       standard is not perfection or 100 percent completeness.

          13       There's always more things you can ask or things that you in a

          14       perfect world wish you had an opportunity to ask.

          15                 I am not convinced that based on balancing the burdens

          16       and the benefits that reopening the deposition of Dr. Louik is

          17       justified.    She indicated she relied on the abstract.        Now the

          18       article has come out.     She hasn't changed her opinion.

          19       Obviously, there are issues about whether she considered facts

12:33PM   20       X, Y and Z that are in the article but not the abstract, but I

          21       think those can be addressed at cross-examination, or, for that

          22       matter, if we have live testimony at a Daubert hearing.

          23                 And I think under the circumstances here, the benefit

          24       is not worth the additional burden and cost and other things

          25       that come with reopening the deposition, so that motion is
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 40 of 50
                                                                                           39




           1       denied.

           2                 Obviously, if there is live testimony, some of this

           3       may be fair game, and certainly it would be fair game for

           4       cross-examination at the trial, at least in the abstract.

           5                 As to the motion for a protective order concerning

           6       Dr. Zambelli-Weiner and Kirby, I think this is ripe enough for

           7       resolution.    I appreciate that it came up somewhat quickly,

           8       and, again, in a perfect world, there would be a greater

           9       opportunity to respond, but I think on balance, it's preferable

12:34PM   10       to take it up today and get the issue resolved.

          11                 Normally, as I indicated at the last hearing,

          12       discovery is not permitted on underlying articles or science on

          13       which experts rely.     If that methodology is wrong in some way

          14       or biased in some way, normally the way to attack that is

          15       through the experts, but here I think this is a little

          16       different.

          17                 I guess I start maybe where defendants do.         It's not

          18       at all clear to me whether plaintiffs have standing to seek a

          19       protective order under the circumstances, not representing

12:35PM   20       either witness, but putting that aside, I think here there is a

          21       basis certainly for believing that the study was funded in part

          22       by plaintiffs' counsel, and I think that that's a fair basis

          23       for conducting deposition inquiry into that, what was paid, how

          24       did that happen, how did that come about, all the circumstances

          25       of that and communications with plaintiffs' counsel or with any
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 41 of 50
                                                                                           40




           1       intermediate organization, and for that matter,

           2       Ms. Zambelli-Weiner says that the study was also funded in part

           3       by a manufacturer.

           4                  I think all that is fair game as well, how did that

           5       come about, how much was paid and how did that happen?             All of

           6       that I think is fair.     I think if the issue were on the other

           7       foot, it would also be fair if a study funded entirely by GSK

           8       or conducted in-house I think would be fair to give plaintiffs

           9       an opportunity to understand all of that and how the financing

12:36PM   10       might have affected the study.

          11                  Where it gets difficult is not simply the fact that

          12       the payment was made, but, you know, whether any money or any

          13       communications or expectations of future financial

          14       relationships or anything like that actually affected the

          15       study.    That's an issue that I can't address with a bright line

          16       recall.   I don't think it's fair simply to ask what money was

          17       paid or for counsel to necessarily accept a yes or no answer

          18       to, you know, were you affected by the money when you conducted

          19       the study.

12:36PM   20                  I don't think as a general proposition, again, such a

          21       deposition is appropriate simply to attack the methodology or

          22       to say, well, look, you picked the wrong cohort or whatever,

          23       but here I think the preferable course is to have a normal

          24       deposition within normal limits focused on the financial

          25       aspects, that is, what money was paid and how, what
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 42 of 50
                                                                                         41




           1       communications with counsel, direct or indirect, were made and

           2       how that affected the study.

           3                  I guess I'll express my concern that I don't view this

           4       as a free shot simply to go after the methodology, but, on the

           5       other hand, I can't say that the methodology is completely out

           6       of bounds either given what I expect the answers are going to

           7       be in terms of how the study was financed.

           8                  As for whether both Zambelli-Weiner and Kirby need to

           9       be deposed, again, I can't really answer that in the abstract.

12:38PM   10       My instinct was to say that as the lead author that one needs

          11       to go no further than Zambelli-Weiner, but I think under the

          12       circumstances here, I'm going to permit both depositions to go

          13       forward.

          14                  I will, I guess, state my expectation that if

          15       Dr. Kirby was in a very junior position, so to speak, to

          16       Zambelli-Weiner or was executing her directions, so to speak,

          17       that I would expect that that deposition would be limited in

          18       time and scope because, again, the focus here is the financial

          19       aspects of this and whether or not it affected the study, but

12:38PM   20       those are editorial observations.

          21                  Again, I'm not sure I'm in a position to make a bright

          22       line rule about what is in bounds or out of bounds.          Again,

          23       this is discovery.     I'm not expressing a view as to whether any

          24       of this is relevant at trial or how it might affect the Daubert

          25       process, all I'm saying is that at least depositions can go
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 43 of 50
                                                                                         42




           1       forward under the circumstances, so I'm going to deny

           2       plaintiffs' motion for a protective order on the depositions of

           3       Drs. Zambelli-Weiner and Kirby.

           4                 At the end of the day, whether any of this affects the

           5       Daubert schedule, I'm not going to express a view.          I think

           6       that as new issues arise, normally the way to address that

           7       would be with things like supplemental expert reports, perhaps

           8       supplemental expert depositions, I don't know.         Again, I don't

           9       think what I have heard so far is enough to reopen Dr. Louik's

12:39PM   10       deposition, and whether or not anything changes going forward

          11       is a question for another day.

          12                 Defendants asked that the schedule I think be delayed

          13       and that the reports be submitted on December 10th.          I'm going

          14       to hold them to that for now, and we'll take everything else up

          15       in due course.

          16                 So, bottom line, deposition of Dr. Louik, no;

          17       adjusting the Daubert briefing schedule, no; depositions of

          18       Zambelli-Weiner and Kirby, yes.

          19                 I have another issue that I want to take up, but let

12:40PM   20       me pause there and see if anyone has any need for clarification

          21       or anything else on those two topics?        Mr. Millrood or

          22       Mr. Rotman.

          23                 MR. MILLROOD:     I apologize for the background noise,

          24       but let me just first ask, of course, may we have the Weiner

          25       and Kirby deposition proceed on different days?         We don't have
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 44 of 50
                                                                                           43




           1       to be at the same place the same day.

           2                 THE COURT:    Yes, I think that's fair, and I think also

           3       I would expect counsel to be cooperative and realistic about

           4       the fact that it's the holiday season coming up and to take

           5       that into account.     Travel is difficult, people want to be with

           6       their families, they have made other plans and so forth, and I

           7       would expect a considerable degree of professional courtesy on

           8       that score.

           9                 Okay.    Ms. Hill, anything from defendant's end?

12:41PM   10                 MS. HILL:    Yes, your Honor, just as to Dr. Louik, your

          11       Honor mentioned the possibility of questioning Dr. Louik at a

          12       Daubert hearing.     I guess my question is will the Court request

          13       Dr. Louik's attendance at that Daubert hearing or can

          14       plaintiffs commit to making her available so that we can follow

          15       up on these loose ends?

          16                 THE COURT:    I'm making no ruling at all.       It had not

          17       occurred to me before now.      I mean, sometimes I have Daubert

          18       hearings with live testimony, sometimes it's lawyer argument

          19       only with affidavits.     I don't know.     That's a question that's

12:42PM   20       going to need to be resolved, and if we are going to have live

          21       testimony, of course, it's going to take a certain amount of

          22       time and coordination, but we'll take that up in due course.

          23       I'm expressing no opinion now.

          24                 All right.    The other issue that I have is we are

          25       supposed to have a telephonic status conference for next
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 45 of 50
                                                                                          44




           1       Wednesday, is that right?

           2                 THE CLERK:    Yes, Wednesday, December 12th.

           3                 THE COURT:    Wednesday, December 12th.

           4                 MR. MILLROOD:     Yes, that's correct.

           5                 THE COURT:    A senior Judge in our court, Judge Tauro,

           6       passed away recently, and we have scheduled what's in effect a

           7       memorial for him that afternoon.       I either need to move that

           8       conference, or, alternatively, I think counsel had represented

           9       that there wasn't that much to discuss.        We could perhaps

12:42PM   10       cancel it altogether, but I certainly at a minimum need to move

          11       it.

          12                 I don't mean to put you on the spot.        You don't have

          13       to give me an answer right now, but perhaps if you could, if

          14       you're not prepared to answer that question now, whether, you

          15       know, we need to move it or to cancel it altogether.          If you

          16       could, you know, get back to me maybe by the end of next

          17       Monday.

          18                 MR. MILLROOD:     Your Honor, let me short-cut at least

          19       on behalf of the plaintiffs.      We do not need to move it, and

12:43PM   20       we're happy to submit, we'll confer with Ms. Hill and

          21       Ms. Stevenson to the extent that anything needs to be covered

          22       or updated for the Court for this Wednesday, we're happy to

          23       submit it in a paper with a brief status update, but it may be

          24       that we don't have anything to update in the papers, and it's

          25       plaintiffs' position we don't think it needs to be moved and it
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 46 of 50
                                                                                       45




           1       should be canceled altogether.

           2                 THE COURT:    Okay.

           3                 MS. HILL:    This is Jennier Hill, and I agree with

           4       that.   There's nothing pressing from GSK's perspective that

           5       really needs to be covered, but if the Court requests or

           6       plaintiffs would like to, we are happy to work on a joint

           7       report if that's necessary.

           8                 THE COURT:    I'll leave it up to you.      I'm not going to

           9       force you to write a status report if there's nothing, you

12:44PM   10       know, significant to report.      On the other hand, it means that

          11       whatever, five, six weeks or so will go by before I talk to you

          12       again, which actually segues into another topic.

          13                 I received a series of e-mails from the MDL panel

          14       about a case or two from Oregon now being part of my MDL, and

          15       my question was is that the case that was scheduled for trial

          16       in Oregon, or is that something entirely different?

          17                 Do you know the answer to that, Mr. Millrood?

          18                 MR. MILLROOD:     Yes, your Honor.    As I understood

          19       procedurally, the plaintiffs' counsel following a tagalong

12:44PM   20       notice from GSK and a removal petition, plaintiffs' counsel

          21       first had filed an opposition to the conditional transfer

          22       order, but if that is not successful, they intend to file a

          23       motion for remand, which I imagine will be heard by your Honor,

          24       pending that, there still may be a trial if your Honor were to

          25       agree with it, if not, we'll take that one step at a time, but,
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 47 of 50
                                                                                           46




           1       procedurally pending right now is an opposition to the

           2       conditional transfer order.

           3                  If that is denied by the panel and it comes to the

           4       MDL, there will be a motion for remand filed by the end of

           5       December before your Honor.

           6                  THE COURT:    Okay.   I understand the process, but it is

           7       the case, that is, the Oregon case.        That wasn't clear to me.

           8       Ms. Hill, do you want to weigh in on any of that?

           9                  MR. MILLROOD:    I'm sorry if I misunderstood that, your

12:45PM   10       Honor.

          11                  THE COURT:    Ms. Hill.

          12                  MS. HILL:    This is Jennifer Hill.     That's right, it's

          13       the Brown case that was pending in Oregon state court.             It was

          14       removed, and it's right now with the JP in call waiting for

          15       briefing on the conditional transfer order.

          16                  THE COURT:    Okay.   I'll let that play out, and if it

          17       winds up on my plate and there's a motion to remand, I'll take

          18       that up.   All right.    Anything else you want to talk about as

          19       long as I have you here?      Anything from the plaintiffs?

12:46PM   20                  MR. MILLROOD:    No, thank you, your Honor.

          21                  MR. ROTMAN:     Your Honor, there is one thing.     I just

          22       want Mr. Millrood to take a look at a message that I sent to

          23       him, whether there's a need to clarify an issue, and if the

          24       Court could give us 15 seconds for him to check his note.

          25                  THE COURT:    Okay.   Go ahead.
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 48 of 50
                                                                                         47




           1                 MR. MILLROOD:     Okay.     I've looked.    I don't think

           2       there's anything else on our side.

           3                 THE COURT:     All right.    Obviously, as I think I've

           4       said before, there's always a danger when I am ruling from the

           5       bench that I'm going to misstate things or I'm going to confuse

           6       people or leave something out, and I'm happy to clarify it

           7       later if you need that clarification.        Don't be shy about it,

           8       but for the moment, I'll let my ruling stand.

           9                 Ms. Hill or Ms. Stevenson, anything from the defense?

12:47PM   10                 MS. HILL:    Thank you, your Honor.        I think that might

          11       be all, but I will just call on my co-counsel, Mr. Sheehan and

          12       Ms. Canaan, to see if there's any clarification that they'd

          13       like.

          14                 MR. SHAHEEN:    Thanks, your Honor, this is Tom Sheehan.

          15       Just one quick question following up on the Zambelli-Weiner and

          16       Kirby depositions.     In connection with those depositions, we've

          17       asked for certain materials to be produced, including some of

          18       the underlying analyses and statistical procedures that were

          19       performed in connection with the study.

12:47PM   20                 It's unclear to me whether you're endorsing that we

          21       can get those materials in connection with the depositions to

          22       inquire how the study was performed and what influence the

          23       funding from plaintiffs may have had on how the study was

          24       performed.

          25                 THE COURT:     I'm neither endorsing nor condemning it
               Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 49 of 50
                                                                                         48




           1       because I don't know what the burden is, I don't know what that

           2       involves.    I mean, that's normally taken up by counsel for the

           3       witness, and so I guess I'm expressing no view on it.

           4                   Again, I've tried to express the thought that I don't

           5       want the tail to wag the dog here, but I'm not prepared in the

           6       sense that the financial piece of it and possible influence on

           7       the study is what really this is all about, but I'm not

           8       prepared to foreclose any inquiry into the way the study was

           9       conducted because I don't know where to draw that line, but I'm

12:48PM   10       going to leave things where they are for now, and if counsel

          11       for the witness, either witness, files a motion for a

          12       protective order, which I think under the rules would bounce

          13       back to me normally now, you know, I'll take that up in due

          14       course.

          15                   MR. SHAHEEN:    Thank you, your Honor.

          16                   THE COURT:     Okay.   All right.   Thank you, all, and

          17       have a good holiday, all of you, and I will speak to you at

          18       least in January, if not before.

          19                   MR. MILLROOD:     Do the same, your Honor, thank you.

12:49PM   20                   MR. JENNER:     Thank you, your Honor.

          21                   MS. HILL:    Thank you, your Honor.

          22                   (Whereupon, the hearing was adjourned at 12:49 p.m.)

          23

          24

          25
     Case 1:15-md-02657-FDS Document 1289-10 Filed 01/15/19 Page 50 of 50
                                                                            49




 1                               C E R T I F I C A T E

 2

 3       UNITED STATES DISTRICT COURT )

 4       DISTRICT OF MASSACHUSETTS ) ss.

 5       CITY OF BOSTON )

 6

 7                   I do hereby certify that the foregoing transcript,

 8       Pages 1 through 49 inclusive, was recorded by me

 9       stenographically at the time and place aforesaid in

10       MDL No. 15-02657-FDS, IN RE:      ZOFRAN (Ondansetron) PRODUCTS

11       LIABILITY LITIGATION and thereafter by me reduced to

12       typewriting and is a true and accurate record of the

13       proceedings.

14                   Dated this 13th day of December, 2018.

15

16                                   s/s Valerie A. O'Hara

17                                   _________________________

18                                    VALERIE A. O'HARA

19                                    OFFICIAL COURT REPORTER

20

21

22

23

24

25
